Exhibit 10.2

 

GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT (this “Guaranty”), made as of April 1, 2005, between EQUITY
RESIDENTIAL, a Maryland real estate investment trust, having an address at Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and
BANK OF AMERICA, N.A., having an office at 231 South LaSalle Street, Chicago,
Illinois 60697, as administrative agent (“Administrative Agent”) for the banks
(the “Banks”) party to the Revolving Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Credit Agreement”), dated as
of the date hereof, among ERP Operating Limited Partnership (“Borrower”), the
Banks, Administrative Agent, JPMorgan Chase Bank, N.A., as syndication agent,
Commerzbank AG, New York Branch, as documentation agent, Wachovia Bank, National
Association, as documentation agent, Wells Fargo Bank, N.A., as documentation
agent, SunTrust Bank, as documentation agent, and US Bank National Association,
as documentation agent.

 

W I T N E S S E T H:

 

WHEREAS, the Banks have agreed to make loans (hereinafter collectively referred
to as the “Loans”) and otherwise extend credit to Borrower in an aggregate
principal amount not to exceed $1,000,000,000 (which amount may be increased to
an amount not to exceed $1,500,000,000);

 

WHEREAS, the Loans will be evidenced by certain promissory notes (the “Notes”)
of Borrower made to each of the Banks in accordance with the terms of the Credit
Agreement;

 

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, Guarantor is the sole general partner of Borrower; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Loan Documents, Guarantor has agreed to enter into this Guaranty;

 

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and the other extensions of credit under the Credit
Agreement by the Banks to Borrower, and in order to induce the Administrative
Agent and the Banks to enter into the Loan Documents, Guarantor hereby agrees as
follows:

 

1.                                       Guarantor, on behalf of itself and its
successors and assigns, hereby irrevocably, absolutely and unconditionally
guarantees the full and punctual payment when due, whether at stated maturity or
otherwise, of all Obligations of Borrower now or hereafter existing under the
Notes and the Credit Agreement, for principal and/or interest as well as any and
all other amounts due thereunder, including, without limitation, all indemnity
obligations of Borrower thereunder, and any and all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or the Banks in enforcing
its or their rights under this Guaranty (all of the foregoing obligations being
the “Guaranteed Obligations”).

 

2.                                       It is agreed that the Guaranteed
Obligations are primary and this Guaranty shall be enforceable against Guarantor
and its successors and assigns without the necessity for any suit or proceeding
of any kind or nature whatsoever brought by the Administrative Agent or any Bank
against Borrower or its respective successors or assigns or any other party or
against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which Guarantor might otherwise be entitled (including, without
limitation, diligence, presentment, notice of maturity, extension of time,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in Borrower’s financial

 

2

--------------------------------------------------------------------------------


 

condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected, diminished,
modified or impaired by reason of the assertion of or the failure to assert by
the Administrative Agent or any Bank against Borrower or its respective
successors or assigns, any of the rights or remedies reserved to the
Administrative Agent and the Banks pursuant to the provisions of the Loan
Documents.  Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be void and may be ignored by the
Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized
officer.  Guarantor specifically acknowledges and agrees that the foregoing
waivers are of the essence of this transaction and that, but for this Guaranty
and such waivers, the Administrative Agent and the Banks would decline to
execute the Loan Documents.

3.                                       Guarantor waives, and covenants and
agrees that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any and all appraisal,
valuation, stay, extension, marshalling-of-assets or redemption laws, or right
of homestead or exemption, whether now or at any time hereafter in force, which
may delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent of, this
Guaranty. Guarantor further covenants and agrees not to set up or claim any
defense, counterclaim, offset, set-off or other objection of any kind to any
action, suit or proceeding at law, in equity or otherwise, or to any demand or
claim that may be instituted or made by the Administrative Agent other than the
defense of the actual timely payment and performance by Borrower of the
Guaranteed Obligations; provided, however, that the foregoing shall not be
deemed a waiver of Guarantor’s right to assert any compulsory counterclaim, if
such counterclaim

 

3

--------------------------------------------------------------------------------


 

is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. 
Guarantor represents, warrants and agrees that, as of the date hereof, its
obligations under this Guaranty are not subject to any counterclaims, offsets or
defenses against the Administrative Agent or any Bank of any kind.

 

4.                                       The provisions of this Guaranty are for
the benefit of the Administrative Agent and the Banks and their successors and
permitted assigns, and nothing herein contained shall impair as between Borrower
and the Administrative Agent and the Banks the obligations of Borrower under the
Loan Documents.

 

5.                                       This Guaranty shall be a continuing,
irrevocable, unconditional and absolute guaranty and the liability of Guarantor
hereunder shall in no way be terminated, affected, modified, impaired or
diminished by reason of the happening, from time to time, of any of the
following, although without notice or the further consent of Guarantor:

 

(a)                                  any assignment, amendment, modification or
waiver of or change in any of the terms, covenants, conditions or provisions of
any of the Guaranteed Obligations or the Loan Documents or the invalidity or
unenforceability of any of the foregoing; or

 

(b)                                 any extension of time that may be granted by
the Administrative Agent or any Bank to Borrower, any guarantor, or their
respective successors or assigns, heirs, executors, administrators or personal
representatives; or

 

(c)                                  any action which the Administrative Agent
or any Bank may take or fail to take under or in respect of any of the Loan
Documents or by reason of any waiver or, or failure to enforce any of the
rights, remedies, powers or privileges available to the Administrative Agent and
the Banks under this Guaranty or available to the Administrative Agent and the
Banks at law, in equity or otherwise, or any action on the part of the
Administrative Agent or

 

4

--------------------------------------------------------------------------------


 

any Bank granting indulgence or extension in any form whatsoever; or

 

(d)                                 any sale, exchange, release, or other
disposition of any property pledged, mortgaged or conveyed, or any property in
which the Administrative Agent and/or the Banks have been granted a lien or
security interest to secure any indebtedness of Borrower to the Administrative
Agent and/or the Banks or any impairment of or failure to perfect any security
interests therein; or

 

(e)                                  any release of any person or entity who may
be liable in any manner for the payment and collection of any amounts owed by
Borrower to the Administrative Agent and/or the Banks; or

 

(f)                                    the application of any sums by whomsoever
paid or however realized to any amounts owing by Borrower to the Administrative
Agent and/or the Banks under the Loan Documents in such manner as the
Administrative Agent shall determine in its sole discretion; or

 

(g)                                 Borrower’s or any guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower’s or any
guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting Borrower or any guarantor or
any of the assets of any of them, including, without limitation, (I) the release
or discharge of Borrower or any guarantor from the payment and performance of
their respective obligations under any of the Loan Documents by operation of
law, or (ii) the impairment, limitation or modification of the liability of
Borrower or any guarantor in bankruptcy, or of any remedy for the enforcement of
the Guaranteed Obligations under any of the Loan Documents, or Guarantor’s
liability under this Guaranty, resulting from the operation of any present or
future provisions of the Bankruptcy Code or

 

5

--------------------------------------------------------------------------------


 

other present or future federal, state or applicable statute or law or from the
decision in any court; or

 

(h)                                 any improper disposition by Borrower of the
proceeds of the Loans, it being acknowledged by Guarantor that the
Administrative Agent or any Bank shall be entitled to honor any request made by
Borrower for a disbursement of such proceeds and that neither the Administrative
Agent nor any Bank shall have any obligation to see to the proper disposition by
Borrower of such proceeds.

 

6.                                       Guarantor agrees that if at any time
all or any part of any payment at any time received by the Administrative Agent
or any Bank from Borrower or Guarantor or any other Person obligated in respect
of the Guaranteed Obligations under or with respect to this Guaranty is or must
be rescinded or returned by the Administrative Agent or any Bank for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of Borrower or Guarantor or such other Person), then Guarantor’s
obligations hereunder shall, to the extent of the payment rescinded or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by such party, and Guarantor’s obligations hereunder shall continue to be
effective or be reinstated, as the case may be, as to such payment, as though
such previous payment had never been made.

 

7.                                       Until this Guaranty is terminated
pursuant to the terms hereof, Guarantor (I) shall have no right of subrogation
against Borrower or any entity comprising same by reason of any payments or acts
of performance by Guarantor in compliance with the obligations of Guarantor
hereunder; (ii) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against Borrower or any entity comprising same by reason of
any one or more payment or acts of performance in compliance with the
obligations of Guarantor hereunder and (iii) from and after an Event of Default,
subordinates any liability or indebtedness of Borrower or any entity comprising
same now or hereafter held by Guarantor or any affiliate of Guarantor to the
obligations of Borrower under the Loan Documents. The foregoing, however, shall
not be deemed in any way to limit any rights that Guarantor may have pursuant to
the Agreement of Limited Partnership of

 

6

--------------------------------------------------------------------------------


 

Borrower or which it may have at law or in equity with respect to any other
partners of Borrower.

 

8.                                       Guarantor represents and warrants to
the Administrative Agent and the Banks with the knowledge that the
Administrative Agent and the Banks are relying upon the same, as follows:

 

(a)                                  as of the date hereof, Guarantor is the
sole general partner of Borrower;

 

(b)                                 based upon such relationship, Guarantor has
determined that it is in its best interests to enter into this Guaranty;

 

(c)                                  this Guaranty is necessary and convenient
to the conduct, promotion and attainment of Guarantor’s business, and is in
furtherance of Guarantor’s business purposes;

 

(d)                                 the benefits to be derived by Guarantor from
Borrower’s access to funds and other credit made possible by the Loan Documents
are at least equal to the obligations undertaken pursuant to this Guaranty;

 

(e)                                  Guarantor is solvent and has full power and
legal right to enter into this Guaranty and to perform its obligations under the
terms hereof and (I) Guarantor is organized and validly existing under the laws
of the State of Maryland, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

 

(f)                                    to the best of Guarantor’s knowledge,
there is no action, suit, proceeding, or investigation pending or threatened
against or affecting Guarantor at law, in equity, in admiralty or before any
arbitrator or any governmental department, commission, board, bureau, agency or
instrumentality (domestic or foreign) which is likely to materially and
adversely affect the property, assets or condition (financial or otherwise) of
Guarantor or which is likely to materially and adversely impair the

 

7

--------------------------------------------------------------------------------


 

ability of Guarantor to perform its obligations under this Guaranty;

 

(g)                                 the execution and delivery of and the
performance by Guarantor of its obligations under this Guaranty have been duly
authorized by all necessary action on the part of Guarantor and do not (I)
violate any provision of any law, rule, regulation (including, without
limitation, Regulation U or X of the Federal Reserve Board of the United
States), order, writ, judgment, decree, determination or award presently in
effect having applicability to Guarantor or the organizational documents of
Guarantor, the consequences of which violation would materially and adversely
affect the property, assets or condition (financial or otherwise) of Guarantor
or which is likely to materially and adversely impair the ability of Guarantor
to perform its obligations under this Guaranty or (ii) violate or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument to which Guarantor is
a party, or by which Guarantor or any of its property is bound, the consequences
of which violation, conflict, breach or default would materially and adversely
affect the property, assets or condition (financial or otherwise) of Guarantor
or which is likely to materially and adversely impair the ability of Guarantor
to perform its obligations under this Guaranty;

 

(h)                                 this Guaranty has been duly executed by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors’ rights generally or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law;

 

(i)                                     no authorization, consent, approval,
license or formal exemption from, nor any filing, declaration or registration
with, any Federal, state, local or foreign court, governmental agency or
regulatory authority is required in connection with the making and performance
by Guarantor of this

 

8

--------------------------------------------------------------------------------


 

Guaranty, except those which have already been obtained;

 

(j)                                     Guarantor is not an “investment company”
as that term is defined in, nor is it otherwise subject to regulation under, the
Investment Company Act of 1940, as amended;

 

(k)                                  Guarantor is not engaged principally, or as
one of its important activities, in the business of purchasing, carrying, or
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States); and

 

(l)                                     All of the representations and
warranties in the Credit Agreement concerning Guarantor are true and correct.

 

Guarantor covenants that it will comply or cause compliance with all covenants
in the Credit Agreement which are applicable to it.

 

9.                                       Guarantor and the Administrative Agent
each acknowledge and agree that this Guaranty is a guarantee of payment and
performance and not of collection and enforcement in respect of any obligations
which may accrue to the Administrative Agent and/or the Banks from Borrower
under the provisions of any Loan Document.

 

10.                                 Subject to the terms and conditions of the
Credit Agreement, and in conjunction therewith, the Administrative Agent or any
Bank may assign any or all of its rights under this Guaranty.  In the event of
any such assignment, the Administrative Agent shall give Guarantor prompt notice
of same.  If the Administrative Agent or any Bank elects to sell all the Loans
or participations in the Loans and the Loan Documents, including this Guaranty,
the Administrative Agent or any Bank may forward to each purchaser and
prospective purchaser all documents and information relating to this Guaranty or
to Guarantor, whether furnished by Borrower or Guarantor or otherwise, subject
to the terms and conditions of the Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

11.                                 Guarantor agrees, upon the written request
of the Administrative Agent, to execute and deliver to the Administrative Agent,
from time to time, any modification or amendment hereto or any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or its counsel to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms, provided, that any such modification,
amendment, additional instrument or document shall not increase Guarantor’s
obligations or diminish its rights hereunder and shall be reasonably
satisfactory as to form to Guarantor and to Guarantor’s counsel.

 

12.                                 The representations and warranties of
Guarantor set forth in this Guaranty shall survive until this Guaranty shall
terminate in accordance with the terms hereof.

 

13.                                 This Guaranty contains the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to such subject matter and may not be modified,
amended, supplemented or discharged except by a written agreement signed by
Guarantor and the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Credit Agreement).

 

14.                                 If all or any portion of any provision
contained in this Guaranty shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, such provision or portion thereof
shall be deemed stricken and severed from this Guaranty and the remaining
provisions and portions thereof shall continue in full force and effect.

 

15.                                 This Guaranty may be executed in
counterparts which together shall constitute the same instrument.

 

16.                                 All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be addressed to such party at the address set forth below or to such
other address as may be identified by any party in a written notice to the
others:

 

10

--------------------------------------------------------------------------------


 

If to Guarantor:

 

Equity Residential

 

 

Two North Riverside Plaza

 

 

Suite 400

 

 

Chicago, Illinois 60606

 

 

Attn:  Chief Financial Officer

 

 

 

With Copies of

 

 

Notices to

 

 

Guarantor to:

 

Equity Residential

 

 

Two North Riverside Plaza

 

 

Suite 400

 

 

Chicago, Illinois 60606

 

 

Attn:  General Counsel

 

 

 

 

 

and

 

 

 

 

 

DLA Piper Rudnick Gray Cary US LLP

 

 

203 North LaSalle Street

 

 

Suite 1900

 

 

Chicago, Illinois 60601

 

 

Attn:  James M. Phipps, Esq.

 

 

 

If to the

 

 

Administrative

 

 

Agent:

 

Bank of America, N.A.

 

 

Structured Debt Group

 

 

Mail Code

 

 

231 South LaSalle Street

 

 

Chicago, IL 60697

 

 

Attn:  

 

 

 

With Copies of

 

 

Notices to the

 

 

Administrative

 

 

Agent to:

 

Skadden, Arps, Slate,

 

 

Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn:  Martha Feltenstein, Esq.

 

Each such notice, request or other communication shall be effective (I) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt

 

11

--------------------------------------------------------------------------------


 

requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

 

17.                                 Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise by Borrower or Guarantor, with
respect to the Guaranteed Obligations shall, if the statute of limitations in
favor of Guarantor against the Administrative Agent and the Banks shall have
commenced to run, toll the running of such statute of limitations, and if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.

 

18.                                 This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns;
provided, however, that the Guarantor may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of all of the
Banks, and any attempted such assignment or transfer without such consent shall
be null and void.

 

19.                                 The failure of the Administrative Agent to
enforce any right or remedy hereunder, or promptly to enforce any such right or
remedy, shall not constitute a waiver thereof, nor give rise to any estoppel
against the Administrative Agent or any Bank, nor excuse Guarantor from its
obligations hereunder.  Any waiver of any such right or remedy to be enforceable
against the Administrative Agent and the Banks must be expressly set forth in a
writing signed by the Administrative Agent (acting with the requisite consent of
the Banks as provided in the Credit Agreement).

 

20.                                 (a)   THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.

 

(b)                                 Any legal action or proceeding with respect
to this Guaranty and any action for enforcement

 

12

--------------------------------------------------------------------------------


 

of any judgment in respect thereof may be brought in the courts of the State of
Illinois or of the United States of America for the Northern District of
Illinois, and, by execution and delivery of this Guaranty, the Guarantor hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof.  The Guarantor irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Guarantor at its address for notices set forth herein. 
The Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.

 

(c)                                  GUARANTOR HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY.  IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A
JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS
TO ACCEPT THIS GUARANTY AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE
BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER.  GUARANTOR FURTHER WARRANTS
AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE,
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, THIS
GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT
TO A NON-JURY TRIAL.

 

(d)                                 Guarantor does hereby further covenant and
agree to and with the Administrative Agent and the Banks that Guarantor may be
joined in any action against Borrower in connection with the Loan Documents and
that recovery may be had against Guarantor in such action or in any independent
action against Guarantor (with respect to the Guaranteed Obligations), without
the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns.  Guarantor also agrees
that, in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

 

(e)                                  Guarantor agrees to pay all reasonable
expenses (including, without limitation, attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

 

21.                                 Notwithstanding anything to the contrary
contained herein (but subject to Section 6 hereof), this Guaranty shall
terminate and be of no further force or effect upon the full performance and
payment of the Guaranteed Obligations hereunder.  Upon termination of this
Guaranty in accordance with the terms of this Guaranty, the Administrative Agent
promptly shall deliver to Guarantor such documents as Guarantor or Guarantor’s
counsel reasonably may request in order to evidence such termination.

 

22.                                 All of the Administrative Agent’s and the
Banks’ rights and remedies under each of the Loan Documents or under this
Guaranty are intended to be distinct, separate and cumulative and no such right
or remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any other right or remedy available to the Administrative Agent or any
Bank.

 

23.                                 No claim may be made by Guarantor or any
other Person acting by or through Guarantor against the Administrative Agent or
any Bank or the affiliates, directors, officers, employees, attorneys or agent
of any of them for any consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Guaranty or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
Guarantor hereby

 

14

--------------------------------------------------------------------------------


 

waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

 

GUARANTOR:

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

By:

/s/ Mark J. Parrell

 

 

 

Name:  Mark J. Parrell

 

 

Title:  First Vice President

 

 

ACCEPTED:

 

 

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

Name:  Michael W. Edwards

 

 

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR GUARANTOR

 

 

STATE OF ILLINOIS

)

 

) ss.

COUNTY OF C O O K

)

 

 

On March 29, 2005, before me personally came Mark J. Parrell, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is first vice president and treasurer of Equity
Residential, and that he executed the foregoing instrument in the organization’s
name, and that he had authority to sign the same, and he acknowledged to me that
he executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

 

[Seal]

 

 

 

/s/ Katrina Feagins

 

 

Notary Public

 

--------------------------------------------------------------------------------

 